Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting her of criminal mischief in the third degree (Penal Law § 145.05). We reject the contention that defendant was deprived of her constitutional right to equal protection. Criminal mischief in the third degree is a class E felony (Penal Law § 145.05). That legislative classification is rationally related to the legitimate State purpose of punishing those who destroy property and there is, therefore, no equal protection violation (see, People v Parker, 41 NY2d 21).
There is also no merit to the contention that defendant was denied effective assistance of counsel. The evidence, the law, and the circumstances of the case, viewed in totality, reveal that defense counsel provided meaningful representation (see, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Livingston County Court, Cicoria, J. — Criminal Mischief, 3rd Degree.) Present — Pine, j. P., Fallon, Wesley, Balio and Boehm, JJ.